Citation Nr: 1303254	
Decision Date: 01/31/13    Archive Date: 02/05/13

DOCKET NO.  10-20 402	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for bilateral hearing loss disability.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel


INTRODUCTION

The Veteran served on active duty from July 1961 to May 1963.  He also had an unverified period of service in the Reserves.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The Veteran presented testimony at a personal hearing at the RO before the undersigned Veterans Law Judge in October 2012.  A transcript of the proceeding is of record.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  


REMAND

Additional development is needed before the Board can adjudicate the claim.  

During a December 2010 VA audio examination, the VA examiner provided an opinion that the Veteran's claimed hearing loss was not caused by or a result of his in-service noise exposure because he exhibited normal hearing during a discharge examination.  While the Board notes that the VA examiner cited what appear to be several medical treatises, this opinion is not adequate for adjudicative purposes as it appears that the examiner's opinion was based solely on a determination that the Veteran had normal hearing at separation.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008); Hensley v. Brown, 5 Vet. App. 155 (1993).  As such, the claim must be remanded for an adequate opinion.

During his October 2012 hearing, the Veteran reported receiving treatment at a VA facility in Daytona Beach, Florida.  There are no VA treatment records associated with the claims folder.  Records generated by VA facilities that may have an impact on the adjudication of a claim are considered to be in the constructive possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  On remand, the Veteran's complete VA treatment records must be obtained.  

As the claim is being remanded for the foregoing reasons, efforts should be made to verify the Veteran's service in the Reserves.  In that vein, he testified that following his discharge from active duty service, he had two years of active service and two years of inactive service in the Reserves.  

The Veteran is hereby notified that it is his responsibility to report for any scheduled examination and to cooperate in the development of the case, and that the consequences of failing to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 (2012). 

Accordingly, the case is REMANDED to the RO or the Appeals Management Center (AMC) in Washington, D.C. for the following actions:

1.  Verify the dates and types of the Veteran's service in the Reserves from the appropriate source(s).  Complete copies of the Veteran's service treatment records, to include any clinical records, and service personnel records, should also be obtained for any Reserve service.  If no records can be found, indicate whether the records do not exist and whether further efforts to obtain the records would be futile.  Document all efforts made in this regard.

2.  Obtain the Veteran's complete treatment records from the Orlando VA Medical Center.  

3.  Afford the Veteran a VA audio examination.  The claims file and any pertinent evidence in Virtual VA that is not contained in the claims file must be reviewed by the examiner in conjunction with the examination.  Any indicated studies are to be performed. 

The examiner is to provide an opinion as to whether it is at least as likely as not (that is, a probability of 50 percent or greater) that any current hearing loss had its onset during active service or is related to any in-service disease, event, or injury, to include the Veteran's reported exposure to acoustic trauma during service in the form of helicopter and tugboat noise.  

The examiner is reminded that normal audiological findings at separation are not determinative. 

The examiner must provide a comprehensive report including complete rationale for all opinions and conclusions reached based on the examiner's clinical experience, medical expertise, and established medical principles, and with particular discussion of the in-service noise exposure.

4.  Undertake any other indicated development.

5.  Finally, readjudicate the claim.  If the benefit sought on appeal is not granted, issue an updated supplemental statement of the case and give the Veteran and his representative an appropriate amount of time to respond to it. 

By this remand the Board intimates no opinion as to any ultimate outcome warranted.

No action is required of the appellant until he is otherwise notified but he has the right to submit additional evidence and argument on the matter the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

As noted above this case has been advanced on the Board's docket.  It must also be afforded expeditious treatment by the RO or the AMC.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
Shane A. Durkin  
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

